Citation Nr: 1439439	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  14-15 865	)	DATE
	)
	)


THE ISSUE

Whether a May 17, 2002, decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1978.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a May 17, 2002, Board decision that denied service connection for posttraumatic stress disorder (PTSD) and major recurrent depression.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in April 2014, to include his allegations of CUE in the May 2002 Board decision.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Board's May 2002 decision that denied the Veteran's claims of service connection for PTSD and major recurrent depression was consistent with the evidence then of record and the law in effect at that time. 

2.  To the extent any error was committed in the Board's May 2002 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome. 


CONCLUSION OF LAW

The May 17, 2002, Board decision was not the product of CUE.  38 U.S.C.A. 
§ 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1400, 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

With respect to the aforementioned April 2014 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the Veteran's appellate claims and asked questions to clarify his contentions to include his assertion of CUE.  Moreover, the testimony of the Veteran, to include the questions from his accredited representative, indicates he was aware of the elements necessary to show CUE.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  In fact, he indicated he was satisfied with the conduct of this hearing.  See Transcript p. 10.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE. Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-141 1.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) .

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (Expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); King v. Shinseki, 26 Vet. App. 433 (2014).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b) .

The Veteran has contended the May 2002 Board decision was the product of CUE because the evidence that was of record supported a grant of service connection, and if it did not, it was due to a breach of VA's duty to assist because they should have afforded him an examination that would have shown his claim was substantiated.

Initially, the Board observes that the May 2002 decision accurately summarized relevant facts in the record.  The Veteran emphasized at his April 2014 that his psychiatric disorder was due to trauma he sustained as a boxer during his active service, and that the October 2003 rating decision grant of service connection emphasized a September 2003 VA examination which attributed his psychiatric disorder to such trauma.  However, the May 2002 Board decision did note this trauma, as well as the Veteran's assertion he had a psychiatric disorder as a result thereof.  Accordingly, the correct facts were known to the Board at the time of the May 2002 decision.  Further, the positive medical opinion of the September 2003 VA examination was promulgated after that decision, and evaluations of CUE must be made based upon the evidence of record at the time of that decision.  Therefore, the Veteran's contention that the evidence of record supported a grant of service connection constitutes disagreement as to how the facts were weighed or evaluated, and the regulations explicitly state that such does not constitute CUE.  38 C.F.R. 
§ 20.1403(d).  

With respect to the Veteran's contentions that he should have been afforded an examination, the Board notes that no such examination was explicitly afforded to the Veteran at the time of the May 2002 decision.  Moreover, the Board noted this fact in the May 2002 decision, but concluded that providing the Veteran with a VA examination or obtaining a medical opinion was not necessary to decide the case.  In any event, the regulations specifically state that a failure in the duty to assist does not constitute CUE.  38 C.F.R. § 20.1403(d).  Further, even if the Board should have found an examination was warranted at that time, there is no guarantee that any such examination would have reached the same conclusion as that of the aforementioned September 2003 VA examiner.  In other words, it is not absolutely clear that a different result would have ensued; and a finding of CUE requires that such error, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c); see also Bustos, supra; King, supra.

The Board also notes that other than his contention that VA failed in its duty to assist by not providing an examination, the Veteran has not identified that statutory and regulatory provisions extant at the time were incorrectly applied.  Further, the May 2002 decision accurately cited to and summarized relevant statutory and regulatory provisions for service connection claims, to include in the case of PTSD.  

The Veteran has not identified any other basis for finding CUE in the May 2002 Board decision.

In view of the foregoing, the Board finds that the May 2002 decision that denied the Veteran's claims of service connection for PTSD and major recurrent depression was consistent with the evidence then of record and the law in effect at that time.  Moreover, to the extent any error was committed in the Board's May 2002 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome.  Consequently, the Board concludes that the May 2002 Board decision was not the product of CUE, and that the benefit sought on appeal must be denied.


ORDER

The motion for revision of the May 17, 2002, Board decision on the basis of CUE is denied.



                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



